Citation Nr: 0324104	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for a right ear hearing loss 
from July 20, 1995?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from February 1968 
to July 1970.  The veteran also had subsequent service in the 
Reserve.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

In a May 2002 statement the veteran raised a claim to reopen 
the issue of entitlement to service connection for left ear 
hearing loss.  This issue has not been developed for 
appellate review.  Hence, it is referred to the RO for 
appropriate disposition.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any information and evidence needed to substantiate and 
complete a claim.  Further, VA must specifically tell a 
claimant what part of that evidence he must provide, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, although the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to service connection for hearing 
loss, the RO failed to notify the veteran, with regard to the 
issue on appeal, of any information and evidence needed to 
substantiate and complete his claim of entitlement to an 
initial compensable evaluation for right ear hearing loss, 
including particularly what evidence was to be provided by 
him, and what evidence VA will attempt to obtain for him.   

Finally, the Board notes that the veteran appears to have an 
outstanding request to testify before the Board at a travel 
board hearing.  As such a proceeding has not been held, 
further action is in order.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request whether he still desires to 
testify before a Veterans Law Judge at a 
hearing to be conducted at the RO.  If 
so, appropriate action must be taken. 

2.  Irrespective of the veteran's answer 
to the foregoing, the claims file must be 
reviewed to ensure that any notification 
and development action required by the 
VCAA is completed.  In particular, the 
new notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) must be fully complied with and 
satisfied, to include full compliance 
with the decision in Quartuccio.  

3.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claim on appeal should be reviewed.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




